Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 04/06/2021.
Priority
This application, Pub. No. US 2019/0265233 A1, published 08/29/2019, is a National Stage of International Patent Application No. PCT/ES2016/070656, filed 09/21/2016, Pub. No. WO 2017/085339 (A1), published 05/26/2017, which claims foreign priority to application ES-P201531661, filed 11/17/2015. 
Status of Claims
Claims 6 and 21 are currently pending.  Claims 1-20 have been originally pending and subject to restriction/election requirement mailed 08/27/2020.  Claims 5 and 7-20 have been withdrawn from consideration.  Claims 1 and 6 have been amended, and Claims 2, 3, 5 and 7 have been cancelled, as set forth in Applicant’s amendment filed 03/01/2021.  Claim 6 has been amended; Claims 1, 4 and 8-20 have been cancelled; and Claim 21 has been added, as set forth in Applicant’s Supplemental amendment filed 04/06/2021.  Claims 6 and 21 are amended, as set forth in the Examiner’s amendment below.  Claims 6 and 21 are allowed.
Withdrawn Objections/Rejections
The objections to and/or rejections, set forth in the previous Office Action mailed 12/09/2020, are withdrawn in view of Applicant’s and Examiner's amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Todd A. Sullivan on 04/06/2021.
Claims 6 and 21 are amended to read as follows:
6.	A bioconjugate of formula (Ib)

    PNG
    media_image1.png
    185
    442
    media_image1.png
    Greyscale
,
(Ib)
wherein P is bovine serum albumin and n is 14.5.

21.	A method of producing a monoclonal antibody against anatoxin-a, the method comprising immunizing a mouse with the bioconjugate of claim 6.

Withdrawal of Species Election Requirement
Claim 6 is allowable.  The restriction requirement between inventions species of a bioconjugate, as set forth in the Office action mailed on 08/27/2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 6 and 21 are allowed and renumbered as Claims 1 and 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641